Title: To George Washington from Colonel Vienne, 5 October 1778
From: Vienne, Louis-Pierre, marquis de
To: Washington, George


          
            Sir
            Boston The 5th october 1778
          
          I shall be very much oblig’d if your Excellency will be So good as to Send me a forlorn [furlough] for one year according to your Excellency’s promise to me, with a Certificate of my behaviour in the time I have been under your Command. I will Still be much oblig’d to your Excellency if you will be pleas’d to Send me these two pieces as quick as your Excellency’s time will permit it, because I wait now for nothing else to Sail immediately for france. I beg your Excellency to Consider upon my Situation as well as to have due Regard for it. I have The honour to be with a most profound respect Sir of your Excellency’s most obedient & most humble Servant
          
            Colonel mqs Devienne
          
          
          I Shall be very much oblig’d if your Excellency will Send the answer under Genl Hancock Cover or direction.
          
        